Citation Nr: 0417688	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues on appeal, as addressed below, are Remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the VCAA, the Board 
has determined that further evidentiary development is 
necessary in this case.

The veteran has claimed service connection for pancreatitis 
and diabetes mellitus.  Service medical records are negative 
for pancreatitis and diabetes mellitus.  The veteran contends 
that his PTSD caused his alcoholism which ultimately caused 
his pancreatitis.  The veteran should be scheduled for a VA 
examination and the examiner should provide an opinion as to 
the etiology of the veteran's pancreatitis, including whether 
it is secondary to PTSD and/or alcoholism.  The examiner 
should also discuss whether the veteran's alcoholism is 
causally related to his PTSD and address the VA opinion 
rendered in June 2003 regarding any causal relationship.  
Regarding the veteran's claim of service connection for 
diabetes mellitus, the veteran had active duty service in 
Vietnam and claims service connection due to herbicide 
exposure.  In May 2001, a VA examiner opined that the veteran 
had borderline diabetes secondary to pancreatitis.  The 
veteran should be afforded a VA examination to determine the 
etiology of his diabetes mellitus, including whether it is 
etiologically related to herbicide exposure in Vietnam and/or 
secondary to pancreatitis.

The TDIU issue is inextricably intertwined with the service 
connection issues; thus, it must be remanded as well.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
pancreatitis, including whether it is 
causally related to his PTSD and/or 
alcoholism.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
pancreatitis is etiologically related 
to the veteran's service-connected PTSD 
and/or whether it is related to his 
alcoholism.  The examiner should 
provide a discussion of whether the 
veteran's alcoholism is due to PTSD, 
including addressing the June 2003 VA 
opinion.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
diabetes mellitus, including whether it 
is due to exposure to herbicides in 
Vietnam and/or due to pancreatitis.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that his diabetes mellitus is 
etiologically related to exposure to 
herbicides in Vietnam, or whether it is 
due to pancreatitis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the issues on appeal.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




